NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 19a0529n.06

                                          No. 18-6333

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA,                              )
                                                                                  FILED
                                                                              Oct 16, 2019
                                                        )
                                                                         DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                             )
                                                        )
 v.                                                     )      ON APPEAL FROM THE
                                                        )      UNITED STATES DISTRICT
 KENDALL R. CARTER,                                     )      COURT FOR THE MIDDLE
                                                        )      DISTRICT OF TENNESSEE
        Defendant-Appellant.                            )




       Before: SUTTON, KETHLEDGE, and STRANCH, Circuit Judges.

       KETHLEDGE, Circuit Judge. Kendall Carter appeals the district court’s denial of his

motion for a Franks hearing and his motion to suppress evidence of child pornography and

interstate extortion. We reject his arguments and affirm.

       During the summer of 2014, Carter—then a 20 year-old living in his parents’ basement in

Milton, Tennessee—befriended a handful of 13 to 16 year-old girls on an instant messaging app

called Kik. After he had done so, Carter used multiple online personas to coerce the girls into

sending him nude photos. Then Carter threatened to post the photos online unless the girls sent

him even more sexually explicit images.

       In October 2014, one of the girls, a 13 year-old in North Dakota, reported that someone

was sexually exploiting her on Kik. Investigators looked at her chat logs and found two usernames

in chat sessions where she had been coerced into sending sexually explicit photos and videos.

They sent Kik an administrative subpoena for information about those usernames and about two
No. 18-6333, United States v. Carter


chat sessions that took place on September 14, 2014. Kik’s reply showed that the usernames had

been created several months earlier and had been active on an iPhone and iPad. Kik did not have

IP addresses—which are numerical labels that can identify a user’s physical location in a computer

network—dating back to September 14. (The company retained IP information for just 30 days.)

But Kik had that information for hundreds of more recent sessions, when both usernames accessed

Kik from the same IP address in Milton, Tennessee. That IP address, a local internet-service

provider confirmed, was associated with a residential address in Milton and with a specific

subscriber named Kendall Carter.

        The investigators in North Dakota handed the case off to Detective Patty Higgins, a

sheriff’s deputy with the Rutherford County (Tennessee) Sheriff’s Office. Higgins applied for a

search warrant and signed an affidavit that stated, among other things, that investigators had linked

the Kik usernames in the September 14 chat sessions to an IP address, and linked the IP address to

Carter. The warrant itself sought evidence of sexual exploitation of minors, including an iPhone

and an iPad “used to facilitate the aforementioned criminal activity[.]” R. 46-1 at Page ID 404.

       Higgins and another officer went to Carter’s house, where Carter’s father invited them in.

After a short conversation with Carter’s parents, the officers said they needed to see the iPhone

and iPad that belonged to the Carters’ son Kendall. The Carters asked to see a warrant, so the

officers showed it to them. Kendall Carter then gave the officers his iPhone, iPad, and passwords

to both devices.

       Investigators later searched Carter’s iPhone and iPad, where they found hundreds of images

of child pornography. They also found Kik chat sessions in which Carter had coerced multiple

girls into sending him sexually explicit images and videos.




                                                -2-
No. 18-6333, United States v. Carter


       Federal prosecutors charged Carter with a total of 15 counts of production and attempted

production of child pornography, see 18 U.S.C. § 2251(a), possession of child pornography, see

id. § 2252A(a)(5)(B), and use of interstate communications to commit extortion, see id. § 875(d).

Carter later moved for a Franks hearing concerning what he alleged were false statements in

Higgins’s affidavit. He also moved to suppress the evidence seized during the search of his house.

The district court denied both motions.

       Carter thereafter conditionally pleaded guilty to two counts of production of child

pornography, two counts of extortion, and one count of possession of child pornography,

preserving the right to appeal the denial of his motion to suppress. Before his sentencing hearing,

however, Carter filed another motion to suppress, alleging that the investigators’ use of an

administrative subpoena to collect his IP address violated the Fourth Amendment as interpreted in

Carpenter v. United States, 138 S. Ct. 2206 (2018). The district court again denied the motion,

and sentenced Carter to 30 years in prison.

       Carter now appeals the district court’s denial of his motion for a Franks hearing and his

motions to suppress. For these denials, we review legal questions de novo and factual findings for

clear error. United States v. Poulsen, 655 F.3d 492, 503 (6th Cir. 2011).

       To obtain a Franks hearing, a defendant must make a substantial preliminary showing of

two things: first, that the affidavit includes a false statement that was made “knowingly and

intentionally, or with reckless disregard for the truth”; second, that the allegedly false statement is

“necessary to the finding of probable cause.” See United States v. Mastromatteo, 538 F.3d 535,

545 (6th Cir. 2008). In the context of child pornography, an affidavit that connects a defendant,

an offending username, and the defendant’s residence is enough to establish probable cause for a

search. See United States v. Elbe, 774 F.3d 885, 890 (6th Cir. 2014). Carter says that Higgins’s



                                                 -3-
No. 18-6333, United States v. Carter


affidavit falsely linked the September 14 chat sessions with his IP address, because Kik in fact did

not have IP information for those sessions. The rest of the affidavit, however, shows that someone

used two usernames to coerce a child to send sexually explicit images, and that those usernames

accessed Kik from an IP address associated with Carter’s residence. That connection—between

Carter, his residence, and the offending usernames—is enough to show that there was a “fair

probability” that evidence of a crime would be found at Carter’s house. See id. at 888. The

affidavit’s allegedly false statement was therefore immaterial to the issue of probable cause. Hence

the district court properly denied Carter’s motion for a Franks hearing. See Mastromatteo, 538

F.3d at 545.

       The same is true as to the motions to suppress. Carter argues that the search warrant itself

was invalid in several respects. First, he contends that the warrant left the officers free to take any

iPhones and iPads they wanted, which he says violates the Fourth Amendment requirement that a

warrant describe “with particularity” the things law enforcement may seize. United States v.

Willoughby, 742 F.3d 229, 233 (6th Cir. 2014). But a warrant that constrains a search to evidence

of a specific crime satisfies the particularity requirement. United States v. Castro, 881 F.3d 961,

965 (6th Cir. 2018). And here the warrant restricted the search to an iPhone and an iPad “used to

facilitate the aforementioned criminal activity[.]” R. 46-1 at Page ID 404. Rather than leaving the

officers without direction, the warrant told them enough to “guide and control [their] judgment in

selecting what to take[.]” Willoughby, 742 F.3d at 233.

       Second, Carter says that the warrant was overbroad, because it might have allowed officers

to seize “clearly innocuous” items. But the remedy for an overbroad warrant is to suppress the

evidence taken specifically under the overbroad search term. United States v. Richards, 659 F.3d

527, 537 (6th Cir. 2011). Carter points to none here, so his argument fails.



                                                 -4-
No. 18-6333, United States v. Carter


       Third, Carter contends that the warrant was invalid because, he says, Tennessee law

required Higgins to obtain a district attorney’s approval before she applied for it. But the

Tennessee Supreme Court has since held otherwise. See State v. Miller, 575 S.W.3d 807, 813

(Tenn. 2019). Nor do we suppress evidence based on violations of state law. See United States v.

Beals, 698 F.3d 248, 263 (6th Cir. 2012). Hence Carter’s contention fails.

       Carter also argues that the search was improperly executed for several reasons. First, he

says that officers violated the “knock-and-announce” rule. See 18 U.S.C. § 3109. But that rule

applies only when officers enter by force; here, they were invited in. Id. Second, he says the

officers violated the Fourth Amendment because they did not show the search warrant until asked.

But here nothing required the officers to present the warrant any sooner than they did. See

Baranski v. Fifteen Unknown Agents of the Bureau of Alcohol, Tobacco & Firearms, 452 F.3d

433, 442–43 (6th Cir. 2006) (en banc). Third, Carter says that his federal prosecution effectively

precluded him from challenging the search on state-law grounds. But he has not identified any

aspect of the search that violated state (or federal) law.

        Finally, Carter argues that the investigators violated the Fourth Amendment when they

obtained his IP address by an administrative subpoena rather than by a search warrant after a

showing of probable cause. His argument relies upon the Supreme Court’s decision in United

States v. Carpenter, 138 S. Ct. 2206 (2018), which concerned cell-site locational data, not IP

addresses. But we have no need to consider whether to extend Carpenter’s holding to IP addresses

here. For our court has already held that the good-faith exception to the exclusionary rule applies

to searches that complied with the Stored Communications Act and then-binding case law. See

United States v. Carpenter, 926 F.3d 313, 318 (6th Cir. 2019).

       The district court’s judgment is affirmed.



                                                  -5-